Citation Nr: 0335024	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  02-06 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for diarrhea, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for a skin condition, 
to include as due to an undiagnosed illness.

3.  Entitlement to service connection for dysuria (claimed as 
burning on urination), to include as due to an undiagnosed 
illness.

4.  Entitlement to service connection for penile discharge 
during bowel movements, to include as due to an undiagnosed 
illness.

5.  Entitlement to service connection for memory loss, 
concentration problems, and depression, to include as due to 
an undiagnosed illness.

6.  Entitlement to service connection for bilateral ankle 
stiffness and pain, to include as due to an undiagnosed 
illness.

7.  Entitlement to service connection for bilateral hand pain 
and swelling, to include as due to an undiagnosed illness.

8.  Entitlement to service connection for degenerative joint 
disease of the cervical and lumbar spine, to include as due 
to an undiagnosed illness.

9.  Entitlement to service connection for right shoulder 
tendonitis, to include as due to an undiagnosed illness.

10.  Entitlement to service connection for bilateral 
patellofemoral syndrome, to include as due to an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

A DD Form 214 verifies that veteran served on active duty 
with the Army National Guard from September 1990 to July 1991 
and during this period of service had duty in the Southwest 
Asia theater of operations (Persian Gulf War service) from 
November 1990 to June 1991.  A DD Form 214 verifies that the 
veteran served on active duty with the United States Army 
from October 1974 to October 1975.  Other active service is 
referred to in the record but not verified. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
St. Paul, Minnesota.


FINDINGS OF FACT

1.  The veteran had active service in the Southwest Asia 
Theater of Operations during the Persian Gulf War.

2.  By his account in his statement of claim and to medical 
providers who have examined or treated him, the veteran has 
had bowel movements marked by diarrhea and often preceded by 
cramping several times each day since completing his Persian 
Gulf War service but did not have such symptoms before that 
service.  A statement by his wife corroborates his account of 
his daily symptoms.

3.  In the report of a VA general medical examination given 
to the veteran in November 2000, it was posited that these 
gastrointestinal symptoms were suggestive of irritable bowel 
syndrome and a colorectal evaluation was recommended. 

4.  A diagnostic impression of chronic diarrhea of unknown 
etiology was stated in the report of a VA colorectal 
examination given to the veteran in December 2000.

5.  The veteran's chronic diarrhea has not been attributed to 
a known clinical diagnosis in any examination or treatment 
reports of record.

6.  The record contains no affirmative proof that the veteran 
did not incur an undiagnosed illness manifested by diarrhea 
while on active duty in the Southwest Asia Theater of 
Operations during the Persian Gulf War or that his 
gastrointestinal condition was caused by his own misconduct 
or a supervening event occurring between the completion of 
his Gulf War service and the onset of that condition.


CONCLUSION OF LAW

The diarrhea exhibited currently by the veteran is a 
manifestation of an undiagnosed illness attributable to his 
service in the Southwest Asia Theater of Operations during 
the Persian Gulf War.  38 U.S.C.A. § 1117 (West 2002); 38 
C.F.R. § 3.317 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran had active service in the Southwest Asia Theater 
of Operations during the Persian Gulf War.  His DD Form 214 
shows that he served on active duty with the Army National 
Guard in the Southwest Asia Theater of Operations from 
November 1990 to June 1991.

In the VA Form 21-526, Application for Compensation, that he 
filed in this matter in April 2000, the veteran asserted that 
he suffered from, among other conditions, diarrhea when under 
stress and attributed his malady to his "SWA [Southwest 
Asia] exposure."  He claimed entitlement to service 
connection for diarrhea on this basis.

After the claim was filed, VA afforded the veteran a number 
of medical examinations, the reports of which are in the 
claims file.  Treatment records, both VA and private, 
pertinent to this claims are also on file.  His service 
medical records from the period comprising his Gulf War 
service do not show that he complained of, or was found 
during any examination or treatment to have, symptoms 
referable to a gastrointestinal disorder.

However, the post-service evidence, medical and lay, 
indicates that the veteran has suffered with gastrointestinal 
symptoms marked by frequent bowel movements and diarrhea.

The veteran gave an account of his gastrointestinal condition 
during a VA general medical examination that was performed in 
November 2000.  The examination report noted the complaints 
and history he related, the examiner's findings on clinical 
evaluation, and the examiner's diagnostic impression.  The 
veteran said that he had had diarrhea two-to-four or five 
times each day, sometimes with cramping, since his Persian 
Gulf War service but did not have such symptoms before that 
service.  The examiner found that by "diarrhea," the 
veteran meant frequent bowel movements that were sometimes 
formed and sometimes liquid.  During clinical evaluation of 
the veteran's general condition, the examiner did not perform 
a colorectal examination.  The diagnostic impression observed 
that the veteran "describe[d] symptoms which are suggestive 
of irritable bowel syndrome."  The diagnostic impression 
noted that the veteran's gastrointestinal condition would be 
evaluated in the VA colorectal clinic. 

A VA colorectal examination took place in December 2000.  The 
examination report shows that the veteran gave the same 
account of his gastrointestinal condition as during the VA 
general medical examination.  The examination report reflects 
that colorectal evaluation, including flexible sigmoidoscopy, 
was performed and the findings were normal.  The examiner 
reported a diagnosis of chronic diarrhea of unknown etiology.  

In addition, VA treatment records show that during urgent 
care in May 2000, the veteran related that he had diarrhea 
when under stress and during urgent care in January 2001, 
reported that he had frequent - - often five times per day - 
- watery stools (and also described symptoms of what was 
described in the latter record as gastroesophageal reflux 
disease).  

In a statement submitted in May 2002, his wife averred that 
the veteran dealt constantly with diarrhea.  She recounted:  
"He's constantly in the restroom - [d]ealing with his 
diarrhea, all the time.  I don't think he has ever had a 
[decent] [bowel] movement since he came back.  He was 
certainly not like this before he went to the Gulf war."

The Board finds that this evidence warrants the granting of 
service connection for diarrhea as an undiagnosed illness 
attributable to the veteran's service in the Southwest Asia 
Theater of Operations during the Persian Gulf War.

Claims for disability benefits for undiagnosed illness 
incident to qualifying service in the Southwest Asia Theater 
of Operations are governed by special provisions of law.  A 
"Persian Gulf War veteran" (i.e., one who served on active 
duty in the military, naval, or air service in the Southwest 
Asia theater of operations "during the Persian Gulf War") 
who exhibits objective indications of chronic disability 
resulting from an undiagnosed illness (i.e., one that by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis) either for the 
first time during the Persian Gulf War service or to a degree 
of 10 percent or more not later than December 31, 2006 is 
presumed entitled to service connection and compensation for 
that undiagnosed illness.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a).  "Objective indications of chronic disability" 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a).  "Chronic" 
disabilities include disabilities that have existed six 
months or more and disabilities that exhibit intermittent 
periods of improvement and worsening over a six-month 
period."  Id.  

If these criteria are satisfied, then service connection will 
be granted for disability attributable to undiagnosed illness 
unless (i) there is affirmative evidence that the undiagnosed 
illness was not incurred during the Gulf War service, or (ii) 
there is affirmative evidence that the undiagnosed illness 
was caused by a supervening event or condition that occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf war and the onset of the illness, or (iii) there 
is affirmative evidence that the undiagnosed illness is the 
result of the veteran's own misconduct, including the abuse 
of alcohol or drugs.  38 C.F.R. § 3.317(a).  

The criteria for service connection under these provisions 
are met in this case.  The veteran is a Gulf War veteran.  
Service department records confirm that he served on active 
duty in the Southwest Asia Theater of Operations during the 
Persian Gulf War.  The lay and medical evidence of record 
indicates that he has a chronic condition marked by frequent 
bowel movements and diarrhea.  His account of his diarrhea 
symptoms is corroborated by that of his wife, and the VA 
physician who evaluated him for a colorectal disorder, while 
not arriving at a diagnosis for this symptom, concluded that 
he had chronic diarrhea.  The evidence shows that the 
diarrhea is a daily, ongoing problem and as such, is 
"chronic" by the regulatory standard.  The Board finds from 
the evidence that the condition has been disabling to a 
degree of at least 10 percent.

The governing statute and regulation cite certain types of 
signs and symptoms deemed particularly likely to point to 
undiagnosed illness when found in a Gulf War veteran, and one 
of these is "gastrointestinal signs or symptoms."  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(b).  With this guidance 
in mind, the Board finds that the medical evidence of record 
points to the likelihood that the veteran's diarrhea is 
attributable to an undiagnosed illness, that is, one that by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  38 C.F.R. 
§ 3.317(a).  The VA physician who conducted the general 
medical examination in November 2000, while suggesting that 
the veteran's diarrhea might be attributable to irritable 
bowel syndrome, did not adopt that diagnosis in the 
examination report but rather, indicated that there was a 
need for specialized evaluation.  However, specialized 
evaluation, the VA colorectal examination of December 2000, 
failed to arrive at a clinical diagnosis for what was 
nonetheless recognized in the examiner findings as a chronic 
diarrhea condition.  

Gastrointestinal problems are among those conditions that 
Congress has determined are particularly likely to be related 
to a veteran's Gulf War service when otherwise unexplained.  
Although confirming that the veteran has chronic 
gastrointestinal symptoms, VA examiners have not arrived at a 
diagnosis for the symptoms.  Accordingly, the Board finds on 
the basis of the medical and lay evidence of record that it 
is more likely than not that, as he has claimed, the veteran 
has diarrhea as the result of an undiagnosed illness that he 
incurred during his Gulf War service.  As there is no 
affirmative evidence that the disability was not incident to 
that service, or was caused by a supervening event or 
condition that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf war and the onset of the 
illness, or was the result of the veteran's own misconduct, 
service connection will be granted for diarrhea as due to 
undiagnosed illness.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

This appeal is subject to the Veterans Claims Assistance Act 
of 2000, legislation passed in November 2000 requiring VA to 
provide certain notice and assistance to claimants of VA 
benefits before deciding their claims.  The Board, when a 
claim is before it on appeal, considers whether any action is 
required under the VCAA and may remand the claim for 
completion of such action.  With respect to the instant 
claim, however, because it is granted, it has not been 
necessary for the Board to perform this review.


ORDER

Service connection for diarrhea as due to undiagnosed illness 
is granted.


REMAND

The remaining claims must be remanded for development of 
evidence.  

As noted above, the appeal is subject to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  See 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002).  The VCAA, enacted 
on November 9, 2000, charges VA with a heightened duty to 
provide certain assistance and notice to claimants of VA 
benefits.  See 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002).  It is thus more favorable to claimants 
than was the former law.  New regulations have been 
promulgated implementing the new statute and, with the 
exception of certain provisions concerning applications to 
reopen previously denied claims, are effective from the date 
of the statute's enactment.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003)).  

Because the claims were pending before VA when the VCAA was 
enacted, they are subject to the new law.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); cf. Kuzma v. Principi, No. 
03-7032, 2003 U.S. App. LEXIS 17678 (Fed. Cir. Aug. 25, 2003) 
(VCAA did not apply to a claim that was the subject of a 
Board decision entered before the enactment of the VCAA).  
Recent judicial decisions have mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See, e.g., 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).

The purpose of this Remand is to ensure that appropriate 
action has been taken on each of the claims not granted 
herein, action required by the record as it stands and under 
this new law.  

VA's duty to assist a claimant with the development of 
evidence extends to all applicable theories of a claim.  
Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000).  

In the decision above, service connection was granted for a 
disability, diarrhea, that the Board found was shown by the 
medical evidence of record to be attributable to undiagnosed 
illness incident to Gulf War service.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.  Certain of the claims dealt with in this 
Remand also are claims to which this theory of entitlement is 
potentially applicable.  These are the claims for service 
connection for, respectively, a skin condition, dysuria, 
penile discharge during bowel movements, bilateral ankle 
stiffness and pain, bilateral hand pain and swelling, and 
memory loss and concentration problems (unless incident to 
depression).  In each instance, the medical evidence of 
record shows, the symptoms in concern have not been assigned 
a clinical diagnosis.  The other claims dealt with in this 
Remand, however, are not subject to the theory of entitlement 
based on undiagnosed illness attributable to Gulf War service 
because, the medical evidence pertinent to them shows, a 
clinical diagnosis has been rendered in each case.  Id.  
These are the claims for service connection for, 
respectively, degenerative joint disease of the cervical and 
lumbar spine, right shoulder tendonitis and bilateral 
patellofemoral syndrome.  The claim for service connection 
for depression marked by memory loss and concentration 
problems may be another such claim if additional development 
of evidence confirms that the cognitive impairment is not due 
to undiagnosed illness.  These claims must be developed under 
other, more general theories of entitlement to service 
connection, as must those to which the legal provisions 
concerning undiagnosed illness incident to Gulf War service 
might prove to apply.  See 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2003); see also Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  

Documents

Under the VCAA, VA must make reasonable efforts to obtain 
records pertinent to a claim for benefits, and if the records 
could not be secured, must so notify the claimant.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1)-(3).  When 
records needed to decide a claim for VA benefits are in the 
custody of a federal department or agency, VA must continue 
to try to obtain them until it has been successful unless it 
is reasonably certain that they do not exist or that further 
efforts to obtain them would be futile.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(2).  The implementing regulation 
prescribes the content of the notice that VA should give to a 
claimant if records that are sought are not obtained.  
38 C.F.R. § 3.159(e).  

It appears to the Board that the RO has not made sufficient 
efforts to ensure that all medical records that could aid VA 
in evaluating the claims have been secured.  Currently, the 
claims file contains VA medical records dated from, 
approximately, December 1999 to July 2001 and a statement by 
a private medical provider (concerning the veteran's skin) 
dated in October 1992 and submitted by the veteran in October 
2000.  There is little indication that the RO has attempted 
specifically to obtain medical records dated from the time 
when the period of active duty extending from November 1990 
to July 1991 and comprising the Persian Gulf War service was 
completed, even though the veteran has maintained, for 
example, in his April 2000 VA Form 21-526, Application for 
Compensation, that it was during that period of service that 
the disorders for which he now seeks compensation originated.  
A letter that the RO sent to the veteran in October 2001 
described evidence that could substantiate the service 
connection claims but did not advise him particularly that 
medical evidence dated from immediately after the November 
1990-July 1991 period of service could have a bearing on 
whether the claimed disabilities were indeed service related.  
Likewise, although there are service medical records relevant 
to two of the service connection claims - - those concerning, 
respectively, dysuria and penile discharge during bowel 
movements - - showing that in June and July 1988, during a 
period in which he served on active duty with the Army 
National Guard, he presented genitourinary complaints and was 
diagnosed with cystitis, the RO has not attempted 
specifically to obtain medical records dated from immediately 
after that period of service or advised the veteran 
particularly of the need to obtain any such records in order 
to substantiate those claims.  Therefore, there having been 
no satisfactory effort to obtain post-service medical records 
in either instance, such records must be sought on remand and 
appropriate notice furnished to the veteran if any records 
cannot be obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(1)-(3), (e).

At the same time, outstanding medical records of date more 
recent than those now on file should be sought on remand.  
There is no indication in the claims file that the RO has 
made an effort to secure such records.  Such medical records 
could be particularly significant to the question whether the 
veteran suffers with symptoms attributable to one or more 
undiagnosed illnesses.  Indeed, in a statement that he 
submitted in October 2001 in response to the letter the RO 
sent earlier in that month referring to evidence needed to 
substantiate his service connection claim, the veteran 
informed the RO that he had "been receiving all of my 
treatment for the conditions in your letter at the [VA 
medical facility in Minneapolis, Minnesota]."  Id.  

In addition, it will be necessary for the RO to secure 
documentation verifying the type of service that the veteran 
was performing in June and July 1988 when, as is noted below, 
he received a diagnosis of cystitis from military health care 
providers after complaining of genitourinary symptoms, and 
the dates of the period of service within which these matters 
transpired.  This information could be necessary to 
substantiate the two claims in this case of entitlement to 
service connection concerning genitourinary conditions.  
Disability compensation is payable only to a "veteran," see 
38 U.S.C.A. §§ 1110, 1132 (West 2002), and to have that 
standing, an individual must have performed "active" 
military, naval, or air service during the period of service 
in which the injury or disease resulting in disability was 
incurred or, if preexisting service, aggravated.  See 
38 U.S.C.A. § 101(2), 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.1(d), 3.303 (2002).  It appears from the current record 
that the veteran was performing active duty during the times 
in question, but the service must be verified.  

VA medical examination

The VCAA requires VA to secure a medical examination or 
opinion if such is necessary to decide a claim for benefits.  
38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. § 3.159(c)(4).  The 
statute provides that an examination is necessary if the lay 
and medical evidence of record includes competent evidence 
that the veteran has a current disability or persistent and 
recurring symptoms of disability, indicates that the 
disability or symptoms may be associated with the veteran's 
service, but does not include sufficient medical evidence for 
VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

Current VA medical records show that the veteran has been 
diagnosed with degenerative joint disease of the cervical and 
lumbar spine (by x-rays taken in December 2000 in conjunction 
with the November 2000 VA general medical examination), 
tendonitis of the right shoulder (during the November 2000 VA 
general medical examination), and bilateral patellofemoral 
syndrome (during the November 2000 VA general medical 
examination).  Both he and his wife aver that only after his 
service during the period November 1990 to July 1991 
(comprising his service in the Persian Gulf War) he began to 
be bothered by joint pain.  In his April 2000 VA Form 21-526, 
Application for Compensation, the veteran asserted that he 
had an aching right shoulder joint and pain in other joints 
and maintained that these problems had been caused by "SWA 
[Southwest Asia] exposure."  In her May 2002 statement, 
referred to above, his wife recounted that he returned from 
this service with aching joints.  His service medical records 
show that in January 1991, the veteran fell from a truck and 
onto his right arm and during a medical examination performed 
in April 1991, was diagnosed with neck pain.  His service 
medical records also show that during physical examinations 
performed in September 1975 and February 1997, he indicated 
that he fractured his left leg in 1976, that during the 
latter examination, he also indicated that he had fractured 
his right leg in 1993, and that during a physical examination 
performed in January 1999, he indicated that he had fractured 
his right proximal tibia 14 years earlier.  A rating decision 
dated in September 1991 shows that the veteran was granted 
service connection for neuritis of the right upper extremity.

Thus, the lay and medical evidence currently of record 
indicates that the veteran has diagnosed orthopedic disorders 
of the cervical and lumbar spine, the knees, and the right 
shoulder that may be related to an incident of his service.  
38 U.S.C.A. § 5103A(d)(2); see also 38 C.F.R. 
§ 3.159(c)(4)(i).  However, the medical evidence currently of 
record is not sufficient to resolve the claims.  Id.  The 
reports of the VA general medical examination of November 
2000 and x-rays of December 2000 did not answer the question 
in each case whether the current disorder is as likely as not 
related to the veteran's service.  A supplemental VA 
examination is needed in order to clarify the etiology of the 
three orthopedic conditions, and the RO must arrange for one 
on remand. 

Neither the reports of VA examinations performed in November 
and December 2000 nor any other medical records on file 
establish that a clinical diagnosis has been assigned to the 
symptoms making up the subjects of the service connection 
claims for, respectively, a skin condition, dysuria (burning 
on urination), penile discharge during bowel movement, memory 
loss, concentration problems, and depression, bilateral ankle 
stiffness and pain, and bilateral hand pain. 

The report of a VA dermatology examination given in December 
2000 contains a diagnostic impression of intermittent 
recurring rash currently not active and post-inflammatory 
hyperpigmentation involving left posterolateral lower leg 
site where patient reported there had been a rash recently.  
With that diagnostic impression, the examiner, although 
speculating that the veteran had some type of dermatitis, 
concluded that the nature and etiology of the skin condition 
was still unknown.  The report of a VA genitourinary 
examination performed in December 2000 indicated that the 
examiner could attribute no etiology to any burning on 
urination or penile discharge that the veteran reported 
experiencing and could find nothing wrong with the veteran's 
penis itself.  In the reports of several VA mental 
evaluations performed in November 2000 and January 2001, 
respectively, major depressive disorder and, in some cases, 
generalized anxiety disorder were diagnosed, and memory loss 
and concentration problems on the part of the veteran, when 
considered, were confirmed but attributed to the diagnosed 
mental disorder.  The report of a VA neurological examination 
performed in November 2000 also appears to attribute 
cognitive problems reported by the veteran to depression and 
anxiety.  The report of the November 2000 VA general medical 
examination contains a diagnostic impression of subjective 
complaints of ankle stiffness of no clear etiology.  The 
reports of x-rays of the ankles taken in conjunction with the 
examination stated impressions of, respectively, a negative 
left ankle and a minimal right anklebone spur.  The report of 
the November 2000 VA general medical examination observed 
that minor tenderness was evident upon palpation of the 
proximal interphalangeal joints of the veteran's hands, 
particularly the right hand, and noted that there appeared to 
be decreased sensation in the right hand.  The reports of x-
rays taken of the veteran's hands in May 2000 each were 
negative.  In the report of the VA neurological examination 
performed in November 2000, the examiner asserted that he 
could not explain the swelling of joints that the veteran had 
reported experiencing and noted that no nerve disorder of the 
hands was found.  

Although there is no documentation of any genitourinary 
malady pertinent to the service connection claim in the 
current medical records on file, service medical records, as 
noted above, show that that in June and July 1988, the 
veteran presented genitourinary complaints, burning, and 
penile discharge, on urination, and was diagnosed with 
cystitis.  

In his April 2000 VA Form 21-526, Application for 
Compensation, and in statements medical records show that he 
has made to medical providers who have examined or treated 
him, the veteran has averred that he developed these 
conditions after his service during the Persian Gulf War.  In 
the VA Form 21-526, he attributed the conditions to "SWA 
[Southwest Asia] exposure."  He has maintained that he did 
not have such conditions before that service.  In her May 
2002 statement, his wife averred that he exhibited ongoing 
aching joints and ongoing memory, concentration, and mood 
problems for the first time after he completed the period of 
service comprising his service during the Persian Gulf War.  
The current record does not document that before his Gulf War 
service, the veteran received any medical attention for 
symptoms or complaints referable to conditions of the ankles, 
hands, skin, or for memory loss and concentration problems, 
including as incident to depression or anxiety.  His service 
medical records, either those from the period of service that 
comprised his Gulf War service or those of other date, do not 
refer to any of these symptoms.  As noted above, his service 
medical records demonstrate that prior to his Gulf War 
service, in 1988, the veteran was seen for, and diagnosed 
with, a genitourinary disorder.

Thus, the lay and medical evidence currently of record 
indicates that the veteran has symptoms or conditions 
affecting his ankles, hands, skin, genitourinary system, and 
cognition that may be attributable to undiagnosed illness 
incident to his Gulf War service or, in the alternative, may 
represent a known clinical disorder which in turn may be 
related to that service or, particularly in the case of the 
claimed genitourinary problems, to other service.  
38 U.S.C.A. § 5103A(d)(2); see also 38 C.F.R. 
§ 3.159(c)(4)(i).  However, the medical evidence currently of 
record is not sufficient to resolve the claims.  Id.  In the 
case of each set of symptoms, the medical evaluations of 
record does not answer the question whether the symptoms are 
amenable to clinical diagnosis or, in the alternative, are a 
manifestation of an undiagnosed illness of a kind associated 
with service during the Persian Gulf War.  Nor in the case of 
each set of symptoms do the medical evaluations of record 
attempt to answer the question whether those symptoms are as 
likely as not related to an incident of the veteran's 
service.  The Board notes that the governing statute and 
regulation cite among the types of signs and symptoms deemed 
particularly likely to point to undiagnosed illness when 
found in a Gulf War veteran, "[u]nexplained rashes or other 
dermatological signs and symptoms," "[m]uscle pain," 
"[j]oint pain," "[n]eurological signs and symptoms," and 
"[n]euro-psychological signs and symptoms."  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(b).  
Accordingly, supplemental VA examinations are needed to 
address these questions, and the RO must arrange for them on 
remand.  

Notice

The VCAA requires VA to provide claimants with certain notice 
concerning the status of their claims.  Under the VCAA, VA 
must notify the claimant and the claimant's representative, 
if any, of any information and any medical and lay evidence 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b).  The notice must indicate which 
evidence the claimant is finally responsible for obtaining 
and which evidence VA will attempt to obtain on the 
claimant's behalf.  Id.; Quartuccio.  The notice must clearly 
indicate that the claimant has one year from the date of the 
notice in which to identify or submit evidence in support of 
the claim.  38 U.S.C.A. § 5103; see Disabled American 
Veterans, 327 F.3d at 1348, 1353; Paralyzed Veterans of 
America (declaring 38 C.F.R. § 3.159(b)(1) inconsistent with 
the statute, and therefore invalid, insofar as it provides 
for adjudication of the claim if the claimant has not 
responded to the notice within 30 days).

As observed above, the RO sent the veteran a letter in 
October 2001 concerning the evidence needed to substantiate 
the claims.  While the case is in remand status, the RO 
should determine whether this notice satisfied section 5103 
of the VCAA and should take any corrective action that might 
follow from its determination.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should ensure that all notice 
and development action required by the 
VCAA and its implementing regulations, in 
addition to the action requested below, 
and appearing to be necessary in this 
case has been completed.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).

2.  The RO should verify the dates of the 
period of service that the veteran had 
with the Army National Guard that 
included June and July 1988 and should 
secure service department documentation 
of the character of that service, whether 
active duty, active duty for training, or 
inactive duty for training.

3.  The RO should write to the veteran 
and ask him to identify all VA and 
private medical treatment and 
consultation that he had after his 
service ending in July 1991 and up to 
December 1999, and any particular medical 
treatment and consultation received 
during any period of service after July 
1991, and all VA and private medical 
treatment and consultation from July 2001 
to the present, including any particular 
medical treatment and consultation 
received during any period of service, 
for any condition involving his spine, 
right shoulder, knees, hands, ankles, 
skin, genitourinary system, and memory, 
concentration, and mood.  

The RO should attempt to obtain all VA, 
private, and service medical records 
indicated by the veteran's response that 
are not now part of the claims file.  For 
VA medical records, such efforts must 
continue until is reasonably certain that 
the records do not exist or that further 
efforts to obtain them would be futile.  

The RO should document in the claims file 
the actions that it took to secure this 
evidence and provide appropriate notice 
to the veteran and his representative 
regarding records that could not be 
obtained.  All medical records obtained 
should be associated with the claims 
file.  

4.  After the actions requested in 
paragraphs 1-3 have been completed, the 
RO should schedule the veteran for VA 
examination described below.  

All tests and studies and all 
consultations thought necessary by an 
examiner should be performed.  The claims 
file must be made available to each 
examiner, and the examiner is requested 
to confirm that it was available for 
review and that pertinent documents 
therein were reviewed.  

(A)  An orthopedic examination.  

(i)  The examiner should provide an 
opinion as to whether any bilateral ankle 
pain and stiffness and any bilateral hand 
pain and swelling is attributable to a 
known clinical diagnosis and in each 
case, if the opinion is in the 
affirmative, state the diagnosis and 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
likelihood or greater) that the diagnosed 
disorder is etiologically related to an 
incident of the veteran's service, 
including service during the Persian Gulf 
War.  A full rationale for the opinion 
should be provided.

In the alternative, if the examiner 
concludes in either case that by history, 
physical examination, and laboratory 
tests, the symptoms reported by the 
veteran concerning his hands and his 
ankles are not attributable to a known 
clinical diagnosis (i.e., is attributable 
to an "undiagnosed illness"), the 
examiner should provide an opinion as to 
(a) whether in each case there are 
verifiable signs and symptoms of a 
chronic disability (one lasting 6 months 
or more or one exhibiting intermittent 
periods of improvement or worsening over 
a 6-month period), (b) whether in each 
case it appears that the undiagnosed 
illness was not incurred during or as a 
result of his Persian Gulf War service.  
A full rationale for the opinion should 
be provided.

(ii)  The examiner should indicate 
whether the diagnoses of degenerative 
joint disease of the cervical and lumbar 
spine, bilateral patellofemoral syndrome, 
and right shoulder tendonitis are 
confirmed and should report any other 
diagnoses referable to cervical and 
lumbar spine, the ankles, and the knees 
arrived at during the examination.  Then, 
in each case, the examiner should provide 
an opinion as to whether it is at least 
as likely as not (50 percent likelihood 
or greater) that the diagnosed condition 
is related to the veteran's service.  The 
opinion concerning the knees should 
consider what role, if any, prior leg 
fractures (by the veteran's account, of 
the left leg in 1967 and of the right leg 
in 1985 and 1991) played in the 
development of a disability.  A full 
rationale for the opinion should be 
provided.  

(B)  A dermatological examination.

(i)  The examiner should provide an 
opinion as to whether any rash is 
attributable to a known clinical 
diagnosis and if the opinion is in the 
affirmative, state the diagnosis and 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
likelihood or greater) that the diagnosed 
disorder is etiologically related to an 
incident of the veteran's service, 
including service during the Persian Gulf 
War.  A full rationale for the opinion 
should be provided.

(ii)  In the alternative, if the examiner 
concludes in either case that by history, 
physical examination, and laboratory 
tests, the rashes reported by the veteran 
are not attributable to a known clinical 
diagnosis (i.e., are attributable to an 
"undiagnosed illness"), the examiner 
should provide an opinion as to (a) 
whether there are verifiable signs and 
symptoms of a chronic disability (one 
lasting 6 months or more or one 
exhibiting intermittent periods of 
improvement or worsening over a 6-month 
period), (b) whether it appears that the 
undiagnosed illness was not incurred 
during or as a result of his Persian Gulf 
War service.  A full rationale for the 
opinion should be provided.

(C)  A genitourinary examination.

(i)  The examiner should provide an 
opinion as to whether any penile 
discharge during bowel movements and any 
dysuria (to include burning on 
urination), respectively, are 
attributable to a known clinical 
diagnosis and in each case, if an opinion 
is in the affirmative, state the 
diagnosis and provide an opinion as to 
whether it is at least as likely as not 
(50 percent likelihood or greater) that 
the diagnosed disorder is etiologically 
related to an incident of the veteran's 
service, including service during the 
Persian Gulf War.  The opinion should 
consider the diagnosis of cystitis made 
in July 1988 after the veteran presented 
complaints of burning, and penile 
discharge, on urination.  A full 
rationale for the opinion should be 
provided.

(ii)  In the alternative, if the examiner 
concludes in either case that by history, 
physical examination, and laboratory 
tests, the penile discharge during bowel 
movements and the dysuria (to include 
burning on urination), respectively, 
reported by the veteran are not 
attributable to a known clinical 
diagnosis (i.e., are attributable to an 
"undiagnosed illness"), the examiner 
should provide an opinion in each such 
case as to (a) whether there are 
verifiable signs and symptoms of a 
chronic disability (one lasting 6 months 
or more or one exhibiting intermittent 
periods of improvement or worsening over 
a 6-month period), (b) whether it appears 
that the undiagnosed illness was not 
incurred during or as a result of his 
Persian Gulf War service.  A full 
rationale for the opinion should be 
provided.

(D)  A neurology examination.

(i)  The examiner should provide an 
opinion as to whether any impaired memory 
or concentration or other cognitive 
deficit that is confirmed during the 
examination is attributable to a known 
clinical diagnosis and if the opinion is 
in the affirmative, state the diagnosis 
and provide an opinion as to whether it 
is at least as likely as not (50 percent 
likelihood or greater) that the diagnosed 
disorder is etiologically related to an 
incident of the veteran's service, 
including service during the Persian Gulf 
War.  The opinion should consider 
specifically whether the neurological 
impairment is a manifestation of 
depression or other acquired psychiatric 
disorder.  A full rationale for the 
opinion should be provided.

(ii)  In the alternative, if the examiner 
concludes in either case that by history, 
physical examination, and laboratory 
tests, the memory loss and concentration 
problems reported by the veteran or other 
neurological impairment found is not 
attributable to a known clinical 
diagnosis (i.e., is attributable to an 
"undiagnosed illness"), the examiner 
should provide an opinion as to (a) 
whether there are verifiable signs and 
symptoms of a chronic disability (one 
lasting 6 months or more or one 
exhibiting intermittent periods of 
improvement or worsening over a 6-month 
period), (b) whether it appears that the 
undiagnosed illness was not incurred 
during or as a result of his Persian Gulf 
War service.  A full rationale for the 
opinion should be provided.

(iii)  If the examiner concludes that the 
memory loss and concentration problems 
reported by the veteran or other 
neurological impairment found are a 
manifestation of depression, the examiner 
should refer the veteran for a 
psychiatric consultation and should 
associate the report thereof with the 
neurological examination report.  The 
psychiatric consultation report should 
indicate whether a diagnosis of 
depression is confirmed and if so, should 
contain an opinion as to whether it is at 
least as likely as not (50 percent 
likelihood or greater) that the 
depression is related to the veteran's 
service.  A full rationale for the 
opinion should be provided

5.  Then, the RO should review the 
examination reports to ensure that each 
is in complete compliance with the 
directives of this Remand.  If a report 
is deficient in any manner, take 
corrective action.

6.  Thereafter, the claims should be re-
adjudicated.  All theories of service 
connection to which the medical and lay 
evidence points should be considered.  If 
any claim is not granted, the veteran 
should be issued a supplemental statement 
of the case.  The supplemental statement 
of the case should contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the claim.  The veteran and 
his representative then should be given 
appropriate time to respond.

Then, if appellate review is required, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



